DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 4-10 are currently pending. 
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 02/22/2022, have been fully considered. In view of the amendment to the claims and the arguments filed on 02/22/2022, the previous rejections have been withdrawn.  However, upon further considerations, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/146278 to Yanagisawa et al. (hereinafter “Yanagisawa”) in view of US 2014/0011370 to Kato et al. (hereinafter Kato), and in further view of US 2018/0155829 to Tamura et al. (hereinafter “Tamura”).
Regarding claim 1, Yanagisawa teaches a dry cleaning method for cleaning a processing chamber wherein the processing chamber comprises a susceptor after a substrate is removed from the processing chamber of a substrate processing apparatus (English translation, page 13, lines 23-25) comprising the steps of supplying a cleaning  Yanagisawa further teaches that the step of regionally supplying the cleaning gas comprises a step of supplying an inert gas to the first region (figure 10, reference number 204a (purge gas region) or 204b (purge gas region) or 201b (second processing region)) to form a pressure wall of the inert 25gas to direct the cleaning gas toward the second region (figure 10, reference number 201a (first processing region)) (English translation, page 14, lines 27-35). In addition, Yanagisawa teaches that the cleaning gas is supplied from a cleaning gas supply (figure 10, reference number 258) and that that the cleaning gas supply hole may be configured to supply the cleaning gas to each region individually (English translation, page 16, line 12). Furthermore, Yanagisawa teaches that the inert gas is supplied from a first gas inlet and a second gas inlet (figure 10, reference numbers 301 and 302), which are also used for supplying a processing gas for substrate processing (reads on the limitation “the inert gas is supplied from a reaction supply part for substrate processing”) (English translation, page 15, lines 27-33).
Yanagisawa does not teach that the cleaning gas supply part has a plurality of cleaning gas discharge holes, the reaction gas supply part (for supply inert gas) has a 
However, Kato teaches a method for cleaning a processing chamber comprising a susceptor with an inert gas supply from a gas supplying part (figure 12, #41) and a cleaning gas supply from a cleaning gas supply part (figure 12, #35) [0088-0089] (see figure 10 and 12), wherein the gas supplying part (figure 12, #41) and the cleaning gas supply part (figure 12, #35) are located next to each other (see figure 12). In addition, Kato teaches that the gas supply part (figure 12, #41) has a plurality of gas discharge holes [0051], and that the cleaning gas discharge hole and the inert gas discharge holes are disposed in a single face (see figure 12), wherein the cleaning gas and the inert gas are supplied from the single face separately from each other (see figure 12) [0108].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yanagisawa wherein the gas supply part has a plurality of gas discharge holes, and the cleaning gas discharge hole and the gas discharge holes are disposed in a single face, wherein the cleaning gas and the inert gas are supplied from the single face separately from each other as taught by Kato, with a reasonable expectation of success, since Kato teaches that using a gas supply part having a plurality of gas discharge holes, and a cleaning gas discharge hole and a gas discharge holes disposed in a single face, wherein the cleaning gas and the inert gas are supplied from the single face separately from each 
Yanagisawa/Kato does not teach that the cleaning gas supply part has a plurality of cleaning gas discharge holes.
However, using a cleaning gas supply part comprising a plurality of cleaning gas discharge holes for supplying a cleaning gas to a susceptor was known in the art. For example, Tamura teaches a method for cleaning a processing chamber comprising a susceptor with a cleaning gas supply part comprising a plurality of cleaning gas discharge holes [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yanagisawa/Kato wherein the cleaning gas supply part has a plurality of cleaning gas discharge holes as taught by Tamura, with a reasonable expectation of success, since Tamura teaches that using a cleaning gas supply part comprising a plurality of cleaning gas discharge holes is effective for supplying a cleaning gas to a susceptor [0025]. Moreover, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Consult 2144.04 VI.
Yanagisawa/Kato/Tamura does not teach that the cleaning gas supply part and the inert gas supply part are disposed parallel to each other.
However, it is noted that there are only two possibilities: a) positioning the cleaning gas supply part and the inert gas supply part parallel to each other, and b) positioning the cleaning gas supply part and the inert gas supply part nonparallel to each other, and the skilled artisan would have found it obvious to try 

Regarding claim 4, the combination of Yanagisawa/Kato/Tamura teaches that the susceptor is rotatable (Yanagisawa, English translation, page 15, lines 5-6), and that the cleaning gas supply part is disposed upstream of the inert gas supply part in a rotational direction of the susceptor (Kato, [0108]).

Regarding claim 5, the combination of Yanagisawa/Kato/Tamura teaches that the susceptor has a plurality of substrate receiving regions along a circumferential direction of the susceptor (see figure 3 of Yanagisawa), and that the cleaning gas supply part and the reaction gas supply part are provided extending along a radial direction of the susceptor (see figure 12 of Kato).

Regarding claim 6, the combination of Yanagisawa/Kato/Tamura teaches that the cleaning gas supply part and the inert gas supply part are configured to have discharge holes in a bottom surface of a showerhead ([0051] of Kato, and [0025] of Tamura).

Regarding claim 7, Yanagisawa further teaches that the second region (figure 10, reference number 201a (first processing region)) includes a central region and an outer peripheral region of the susceptor (see figures 3 and 10).

Regarding claim 8, the combination of Yanagisawa/Kato/Tamura teaches that the cleaning gas (ClF3) is capable of etching a film deposited on the susceptor (English translation, page 16, lines 21-22 of Yanagisawa, and [0088] of Kato).
Yanagisawa/Kato/Tamura does not explicitly teach that the substrate processing apparatus is an Atomic Layer Deposition (ALD) apparatus.
However, when faced with the need for cleaning a susceptor in a processing apparatus such as an Atomic Layer Deposition (ALD) apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the cleaning method disclosed by Yanagisawa/Kato/Tamura with a reasonable expectation of success, since Yanagisawa teaches that the cleaning method is effective for cleaning a substrate processing apparatus such as a film forming apparatus (English translation, page 2, lines 9-14 of Yanagisawa).

Regarding claim 9, Yanagisawa further teaches that the 20cleaning gas is a fluorine atom containing gas (English Translation, page 16, lines 19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714